 610DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX CNOTICE TO ALL MEMBERS OF LOCAL UNION No. 1 OF THE BRICKLAYERS,MASONSAND PLASTERERS INTERNATIONAL UNION OF AMERICA,AFL-CIO,AND ITSAGENTJAMES M.LEONARDPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the National Labor RelationsAct, wehereby give notice that:WE WILLNOT engage in, or induce or encourage the employees of Leo SpearConstruction Co. Inc.,Hampden Construction Company, W. J. Quinn Con-structionCompany,or of any other employer to engage in .a strike or a con-certed refusal in the course of their employment to perform services for theirrespective employers where an object thereof is to force or require the towns ofSouthwick or West Springfield or any other town,employer,or person to ceasedoing business with Rogers Heating and Engineering,Company or ValleyElectric and Heating Service or with any other employer or person.LOCAL UNION No. 1 OF THE BRICKLAYERS,MASONSAND PLASTERERS INTERNATIONAL UNION OF AMER-ICA, AFL-CIO, AND ITS AGENT JAMES M. LEONARD,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.United Brotherhood of Carpenters&Joiners of America, LocalUnion No. 978,AFL-CIO;International Hod Carriers,Build-ing & Common Laborers Union of America,Local No. 676, AFL-CIO ; International Union of Operating Engineers,Hoisting andPortable Local No. 16-16B,AFL-CIO ;United Association ofJourneymen & Apprentices of the Plumbing and PipefittingIndustry of the U. S. & Canada,Local No. 178, AFL-CIOandKenneth Markwell and William Hartz, Partners,d/b/a Mark-well & Hartz Contractors.Case No. 17-CD-25. April 25, 1958DECISION AND DETERMINATION OF DISPUTEThis proceedingarisesunder Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair laborpractice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-minethe dispute out of which such unfair labor practice shall havearisen... "On October 4, 1957, Markwell & Hartz Contractors, herein referredto as the Company, filed charges with the Regional Director for theSeventeenth Region, alleging that United Brotherhood of Carpenters& Joiners of America, Local Union No. 978, AFL-CIO, herein calledthe Carpenters; International Hod Carriers, Building & CommonLaborers Union of America, Local No. 676, AFL-CIO, herein calledthe Laborers; International Union of Operating Engineers, Hoisting120 NLRB No. 77. UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA 611and Portable Local No. 16-16B, AFL-CIO, herein called the En-gineers; and United Association of Journeymen &-, Apprentices of thePlumbing and Pipefitting Industry of the U. S. & Canada, Local 178,AFL-CIO, herein called the Plumbers, had engaged in and were en-gaging in certain unfair labor practices within the meaning of Sec-tion 8 (b) (4) (D) of the Act. It was charged, in substance, that onor about August 23 and 26,1957, and thereafter the above labor organi-zations through their officers, agents, and representatives by picketingand otherwise have induced or encouraged the employees of variouscontractors to engage in a concerted refusal to handle any goods ormaterials in the course of their employment with an object of forcingthe Company to assign particular work at its Springfield, Missouri,sewage treatment plant project to employees in a particular labororganization rather than to employees in another labor organizationor in another class and that by the above acts and other conduct thesaid labor organizations have violated Section 8 (b) (4) (D) of theAct.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice.The hearing was held at Springfield,Missouri, on October 17 and 18, 1957, before Charles A. Fleming, hear-ing officer.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings of the hearingofficermade at the hearing, except as otherwise indicated below, arefree from prejudicial error and are hereby affirmed.A brief was filedby the Respondents.At the close of the General Counsel's case the Respondents moved toquash the notice of hearing on the ground that the subject matter ofthe present dispute has been investigated by the Regional Directorin Case No. 17-CC-69 involving an alleged violation of Section 8(b) (4) (A) and (B) of the Act; that the Regional Director refusedto issue a complaint in that case and that for the General Counsel toinitiate under such circumstances a 10 (k) proceeding upon newcharges arising out of the same factual situation would be prejudicialto the rights and interests of the Respondents.We find no merit inthe Respondents' contention.The Employer filed two charges against the Respondents. The firstcharge, alleging a violation of Section 8 (b) (4) (A) and (B), wasfiled on August 27, 1957, was docketed as Case No. 17-CC-69 and wasassigned for investigation to a field examiner.Before the field ex-aminer completed his investigation of this charge, the Company, onOctober 4, filed its second charge alleging a violation of Section 8(b) (4) (D). This charge was docketed as Case No. 17-CD-25. On 612DECISIONSOF NATIONALLABOR RELATIONS BOARD.October 15 the Regional Director advised the Respondents that fur-ther proceedings in Case No. 17-CC-69 were not warranted and thata complaint would not issue "inasmuch as the facts and evidence iiisupport of [the charges] will be introduced and considered in a hear-ing pursuant to Section 10 (k) of the Act." The Regional Director'srefusal to issue a complaint became final when the Charging Partyfailed to take an appeal from this action to the General Counsel. Inthe light of these facts we fail to see how the Respondents were preju-diced by the Regional Director's initiation of the 10 (k) proceeding.All that happened was simply that pending an investigation of thefirst charge and before it was completed, the Company filed anothercharged based upon the same facts but alleging a violation of a differ-ent section of the Act. Confronted with two charges against the sameRespondents arising out of the same factual situation, the RegionalDirector concluded that the facts disclosed by the investigation war-ranted proceeding on the Section 8 (b) (4) (D) charge and not onthe Section 8 (b) (4) (A) and (B) charge.We cannot see how theRegional Director's election to proceed under Section 10 (k) of theAct prejudiced the Respondents in any manner.'Moreover, it is well established that the disposition of charges filedand the question whether a complaint should be issued, litigated, andbrought to judgment is a matter which, bystatute, iswithin the ex-clusive province of the General Counsel. Section 3 (d) of the Actconfersupon the General Counsel "final authority, on behalf of theBoard, in respect of the investigation of charges and issuance of com -plaintsunder Section 10, and in respect of the prosecution of suchcomplaints before the Board." The Board, therefore, may not reviewthe GeneralCounsel's administrative determinations as to the issuance,refusal to issue a complaintupon unfair labor practice charges, oras to his election to proceed upon one charge rather than upon an-other against the same respondent.2Respondents' motion to quashis,accordingly denied.Upon the entire record in the case the Board finds:1.Markwell & Hartz Contractors are engaged in commerce withinthe meaning of the Act.2.The Carpenters, the Laborers, the Engineers, and the Plumbersare labor organizations within the meaning of the Act.3.The dispute :The principal office of the Company, which is engaged in the busi-nessof general contracting, is in Memphis, Tennessee.On July 23,1CfLocal 562, United Association of Journeymen,et al (Northwest Heating Company(Charles N Myles)),107 NLRB 542, where the Board held that the fact that the Charg-ing Party might have had a remedy under Section 8 (b) (4) (A) in no way deters theBoard from proceeding under Sections 8 (b) (4) (D) and 10 (k) of the Act, and that thesections are not mutually exclusive2 Times Square Stores Corporation,79 NLRB 361,364;Colonial Provision Company, Inc.,112 NLRB 1056.Hughes Tool Company,104 NLRB 318, 323. YJNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA 6131957, the Company was awarded a contract for the construction ofsewage treatment plant for the city of Springfield, Missouri.Afew days later one of the Company's partners, Hartz, received along-distance call from Cline, secretary of the Springfield BuildingTrades Council and business agent for the Engineers.Cline toldHartz that he had been informed that the Company was awarded thecontract and that he would like Hartz on his next visit to Springfieldto meet with him and other craft representatives to discuss his laborrequirements for the project.Hartz said that he would, and on his.next trip to Springfield, about August 10, Hartz met with the laborrepresentatives.Present at the meeting, in addition to Cline andHartz, were: Business Agent Pauley of the Carpenters, BusinessAgent Shipley of the Laborers, and Murray, the representative ofthe Ironworkers.Cline stated that the AFL unions have had long-standing agreements with the local building contractors and heavyconstruction industry providing for 100-percent AFL craft unionlabor.Hartz replied that he did not operate a closed shop andinquired as to the unions' policy with respect to contractors bringingtheir own keymen into the area, which he intended to do.He fur-ther stated that he would call upon the AFL unions to furnish thebalance of his crew.The labor representatives observed that theyhad no objection to Hartz bringing in a limited number of keymen.Cline, however, stated that his consent to Hartz's bringing in anoperating engineer was "subject to reviewing the conditions [existingat the time] when [Hartz] actually got ready to start construction,"that if at that time the Engineers had one of its members availablefor work, he might withdraw his consent. Cline also asked Hartzif his engineer had an Engineer's card, and Hartz replied that he didnot know. Cline then said that if the engineer did not have the card,itwould be necessary for him to apply to the Engineers for member-ship.Hartz offered no objection. The meeting concluded with Hartzstating that when he needed men in addition to his own keymen hewould get in touch with the respective AFL business agents.Shortly after this meeting the Company began to move its equip-ment to the job site.By August 12 the Company had 3 or 4 of itsso-called keymen working on the job site.On August 19, Gillmore,assistant business representative of the Engineers, visited the jobsite.Gillmore asked Hartz if he needed an operating engineer.Hartz said that he had one on the job and that that was all heneeded at the present time, but that later he might need more. Gill-more said that the engineer then working would have to apply formembership in the Engineers and pay membership fees of $199.Hartz said that the would so inform the operator and that he wouldbe willing to advance to the operator this sum for that purpose.Hartz also told Gillmore that he would let him know when he needed 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother operator.Two days later Gillmore again visited the jobsite and inquired of Hartz why his operator had not come down tothe Union hall to fill in a membership application.Hartz repliedthat the man did not desire to join the Engineers and further askedGillmore if the Engineers could furnish him with an operator withoutthe operator presently on the job joining the Engineers.Gillmorereplied that that would be impossible, that it was against the policyof the Engineers for its members to work on a project where someof the workers were not members of the Engineers or another AFLunion.On August 20 Pauley of the Carpenters and Shipley of the Labor-ers visited the job site and met with Hartz in the Company's Traileroffice.'Shipley asked Hartz about the men on the construction siterunning the wagon drill and Hartz assured him that they were Hartzmen.Pauley and Shipley said that the men should have registeredand cleared with the Unions.Hartz said that the men did not wantto join the AFL unions, that they had already joined United Con-structionWorkers.Hartz asked what would happen if the men didnot join the AFL unions and Pauley replied that AFL workmenwould not work with U. C. W. men on that project.Hartz then saidthat he would talk to his men again.On August 22 Hartz and Markwell visited the Carpenters' busi-ness office.They informed Pauley that their men refused to join theAFL unions. Pauley answered that he anticipated such a possi-bility, had been in touch with the Union's Kansas City office, andhad been instructed to get the "banner" up immediately.Hartz andMarkwell asked Pauley if the AFL unions would agree to furnish theCompany with their members to work together with the men, whorefused to join the AFL unions, and Pauley said that this could notbe done.Hartz said that he had a U. C. W. contract lying on hisdesk and if the AFL unions would not agree to U. C. W. men Work-'At thehealing the Respondents obtained from the hearing officera subpoena dacestecuoirequesting the production by the Company of a certain tape recording allegedto have been made of this conversation.Subsequently,counsel for the Company filed apetition to revoke the subpena on the ground that the tape recording was not the bestevidence as all the parties involved were present in the hearing room and could be calledupon to testify.The heating officer granted the Company's requestThe Respondentsnow contend that the hearing officer had no power to pass on the motion to revoke thesubpena (citingN. L. R. B. v. Duval Jewelry Company of Miami, Ine,243 F 2d 427(CA. 5), cert granted 355 U. S. 809, that his failure to deny the motion to revoke thesubpena was prejudicial to the Respondents and that therefore the notice of hearingshould be quashed.We find it unnecessary to pass on the merit of the Respondents' con-tention that the hearing officer was without power to grant the petition to revoke thesubpena as the foregoing account of whir transpned it the nieetin-, ui the Company sTrailer office is based upon mutually corroborative testimony of the Company's wit-ness,Hartz, and the Respondents' witnesses, rauley and Shipley, the only participantsin that meeting, rather than upon the testimony of Ilaitz alone whose testimony theRespondents sought to impeach by the tape recording of the meetingAs the Respondentsare not prejudiced by the hearing officer's ruling,the motion to quash the notice of hearingon the ground is hereby denied UNITED BROTHERHOOD OF CARPENTERS&JOINERS OF AMERICA615ing on the project he would sign the contract.Pauley retorted thathe would"use every possible legal means to obtain work for ourpeople."The same morning Hartz and Markwell also talked to Shipley ofthe Laborers in the Laborers' office.They informed Shipley, as theydid Pauley, that their men did not want to join the AFL unions andasked him whether it would be possible for these men to remain on thejob and for the AFL to supply the additional crew to work with thesemen.Shipley replied that that would be impossible; that the Labor-ers' agreements with the local contractors required that they hire noone but members of the Laborers; that he could not let his men workon a job unless it was all an AFL job, and that he expected the Com-pany to follow the local agreements.Hartz said that he did notknow what to do, that he had to work with these men when he re-turned to Memphis, Tennessee.Shipley replied that his problemwould be solved if he moved his office to Springfield,Missouri.On August 23 at the request of the Respondents a meeting washeld in the city manager's office.The meeting was attended by cer-tain city officials, Hartz, and Pauley of the Carpenters.Hartz statedthat it was necessary for the Company to bring into the area from 6to 10 keymen and that it wished to recruit additional workers from theAFL unions. * He stated that these key employees were members ofU. C. W. and did not want to join the AFL unions, and that he "hopedthe AFL men would work with the U. C. W. men." Pauley said thatit could not be done, that the other crafts had been notified and thatthey would start picketing the job.Hartz suggested that Pauley andthe other business representatives of the AFL unions talk to theU. C. W. men. That afternoon Pauley of the Carpenters, Shipleyof the Laborers,and McCarthy of the Plumbers met with the Com-pany's employees on the job site.The union representatives invitedthe men to join their respective unions.Hartz informedthe U. C. W.men that it was up to them whether they joined the AFL unions orremained members of U. C. W., and that the Company would be be-hind them 100 percent.Hartz also added:"We are aware that Mr.Pauley will exercise every means to try to stop us but we will doeverything we can to keep the job rolling in the event that you decideto stay with U. C. W., at any rate, it is your decision."The men re-fused to join the AFL unions stating that they were satisfied withtheir own union.Towards the end of the meeting Pauley in the pres-ence of the other representatives told Hartzthat theywould put upa picket line on the job site the following Monday.Also, sometime on August 23 the Company's representatives signeda contract with U. C. W. The record does not show whether theRespondents learned of this fact before or after they established theirpicket line on August 26. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDPicketing:An August 26 Hartz arrived at the job site about 8a. in.At the entrance to the job site he found McCarthy of thePlumbers talking to a foreman of the utility crew who were membersof the IBEW. This crew, which normally started work on the jobsite about 7 a. in., was not working.Hartz asked the foreman of thecrew why the men were not working. The foreman replied that hehad heard that there would be a picket line put up and that they werewaiting to see what would happen.A few minutes later, however,the crew began working.Pauley of the Carpenters arrived at the job site around 8: 15 thatmorning.He had with him 6 inen and 2 picket signs. One of themen began picketing in front of the entrance to the job site with asignreading as follows : "AFL CARPENTERS NOT EMPLOYEDBY MARKWELL HARTZ CONSTRUCTION COMPANY-LOCAL UNION 976-KANSAS CITY DISTRICT COUNCILOF CARPENTERS." As soon as the foreman of the utility crewnoticed the picket line, the went over to Pauley, conferred with him,and then informed Hartz that he was pulling his men out.Hartzasked why,and the foreman replied that his men would be fined orexpelled from the IBEW if they disregarded the picket line.Thecrew then left the job site.At about 9: 15 o'clock Copeland, an employee of the SouthwestPlumbing Company arrived in a pickup truck to perform plumbingwork for the Company.When Copeland saw the picket line hestopped the truck.Hartz came out and told Copeland to ask Pauleyif he could cross the picket line.Copeland refused saying that hewas not in the habit of crossing a picket line.Sometime later Cope-land's employer, Henry, arrived at the job site and asked Pauley topermit Copeland to cross the picket line but Pauley declined to givehis permission.Henry also talked to Shipley of the Laborers, butwith the same result.At 9: 30 the same morning a truck of GarretConstruction Company with a load of ready mixed concrete for theCompany arrived at the job site.When its driver, Dillard, saw thepicket line he stopped the truck and asked Pauley if he could deliverthe load across the picket line.Pauley replied that he would ratherDillard did not.Dillard did not make the delivery.At 10 a. m.the same day Moore, an employee of Aton Luce Electric Companyarrived in the company's truck at the job site to perform work forthe Company.When Moore saw the picket line he stopped his truckand refused to cross the picket line to perform the work he had beenassigned by his employer.On September 19, a truck of FriscoTransportation Company with a load of material for the Companyarrived at the job site.When its driver, Wilkinson, approachedthe entrance to the job site a picket came out to his truck and toldWilkinson that he could not go through,that this was a picket line. UNITED BROTHERHOOD OF CARPENTERS&JOINERSOF AMERICA617Wilkinson then stopped his truckand refusedto make the deliveryof the material.The picketingcontinued until aboutOctober 22, 1957, when theU. S. District Court issued a temporary injunction in a Section 10'(1)proceeding instituted againstthe Carpenters and the Laborers,but dismissedthe petitionas tothe Engineers and the Plumbers.4.Contentionsof theParties :The Companycontendsthat the Respondents by picketing the jobsite of theCompany on August 26 and thereafter induced and en-couraged employeesof its subcontractors and suppliersto refuseto deliver to the Company supplies and materials, and/or to performservicesfor the Company for the purpose of forcing the Companyto assign thejobs filled by the Company's keymen, members of UnitedConstruction Workers, to members of the Respondents.The Respondents contend that this is not a jurisdictional disputeunder Section8 (b) (4) (D) of the Act in that-at no time did theRespondents make a demand on the Company for the assignmentof work to its members; that the Company at its prejob conferencewith the Respondents had agreed to call upon the Respondents tosupply all of its needed personnel, and that the Company thereafterfailed to live up to such agreement; and that the United Construc-tionWorkers, rather than the Company or its key employees, is thereal party in interest in this dispute and that as United ConstructionWorkers is not in compliance with the filing requirements of Section9 (f), (g), and (h), the Board is precluded from making an affirma-tive determination that United Construction Workers is entitled tothe disputed work.The Respondents also contend that as the picketlinewas establishedand maintained by the Carpentersalone,Re-spondentsEngineers, Laborers, and Plumbers are not responsible forthe picketing.5.Applicability of the Statute :Before the Board may proceed witha determination of a disputepursuant to Section 10 (k) of the Act, it must be satisfied that thereis reasonablecause to believe that Section 8 (b) (4) (D) has beenviolated by the Respondents.The first question for us to consider is whether there has been any"inducement" or "encouragement" by the Respondents, or any ofthem, of employees of any employer to engage in a concerted refusalin the course of their employment to handle any goods or performany services for the Company.This question must be answered inthe affirmative.The evidence shows that the Respondents have estab-lished and maintained for a number of days a picket line in front ofthe Company's project with a picket sign alleging that the Companywas not 'hiring members of the Respondent Carpenters ; that as aresult ofsuch picketing employees of the Company's suppliers and 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubcontractors refused to cross the picket line to deliver materials andsupplies consigned to the Company, or to perform services for theCompany, and that in one instance public utility employees discon-tinued their work for the Company and left the job site.While theevidence is not entirely clear as to whether these employees wereinstructed or persuaded by the Respondents to refuse to cross thepicket line, it indicates that some of the employees were requested notto do so. Such showing however is not indispensable to a finding of"inducement" within the meaning of Section 8 (b) (4) (D). It isnow well established that, apart from the literal appeal of picketsigns the picket line itself constitutes an act of inducement or en-couragement of employees not to perform services for picketed em-ployer, and that such picketing whether or not successful in bringingabout a strike or refusal to perform services for the employer iswithin the proscription of Section 8 (b) (4) (D) of the Act.4The evidence likewise leaves no doubt that the picket line wasestablished and maintained by the Respondents for the purpose offorcing the Company to assign the jobs already filled by the Com-pany's keymen who were members of United Construction Workers,to members of the Respondent Unions. At the very first meeting withthe Company, the so-called prejob conference, Cline, the secretary ofthe Building Trades Council in Springfield, made it clear that theRespondents have a long-standing agreement with the local buildingcontractors requiring the contractors to hire no one but members ofthe AFL unions, and that the Respondents were "used to working100% union." At a subsequent meeting with Hartz, Shipley, businessagent for the Laborers, confirmed the existence of the same type ofagreement between the Laborers and local contractors and stated thathe,Shipley, "expected" Hartz to go along with such agreement.Shipley also made it clear that he could not let members of his unionwork on the project unless it was all AFL.Assistant business repre-sentative of the Engineers, Gillmore, took the same position and in-formed Hartz that it would be against the policy of the Engineers tohave its members work on a project where some of the employees didnot belong to the Engineers or to some other AFL union.The Company consistently took the position that it did not operateon a closed-shop basis and that, while it would be willing to call uponthe Respondents for the referral of their members when needed, itwanted certain jobs on the project to be filled by the Company's ownkeymen.Later the Company did bring into the area a number ofkeymen and informed them that their acceptance or rejection of theRespondents' invitation to join Respondents would not affect their4Local50, Bakery and Confectionary Workers etc (Arnold Bakers),115 NLRB 1333;Knit GoodsWorkers Union,Local 155(James Knitting Mills, Inc.),117 NLRB 1468.Local 450,InternationalUnionof Operating Engineers etc. (Industrial Painters),117NLRB 1301. UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA 619jobs with the Company. The Company thus served notice on theRespondents that it wanted to remain neutral in this matter and de-spite the threat of picketing would not force its key employees to jointhe Respondents against their will or replace them with members of theRespondents.With the positions of the Company and the Respondents thussharply drawn, Pauley of the Carpenters reiterated to Hartz, in thepresence of Shipley of the Laborers and McCarthy of the Plumbers,that he would put up a "banner" and start picketing the Company'sjob site.Although the Respondents did not specifically request Hartzto discharge his keymen and replace them with members of the Re-spondents, we are satisfied under all the circumstances that it wasintention of the Respondents by means of the threat of picketing, andsubsequently by the picketing itself, to force the Company either tocompel its key employees to join the Respondents or to replace themwith members of the Respondents.'That the dispute was over the jobs filled by the keymen clearly ap-pears from the testimony of Pauley of the Carpenters. Thus, whenquestioned about the reason for the picketing, Pauley testified that heleft the prejob conference with the impression that a "gentleman'sagreement" had been reached to the effect that the Company's projectwould be "all A. F. L.," and that when the Company breached this"verbal agreement" the Respondents decided to picket the Company'sproject.Pauley did not attempt to define in what manner the Com-pany broke the alleged agreement.The "breach" Pauley referred toobviously consisted of the Company's decision to remain neutral andretain its keymen despite their refusal to join the Respondents therebymaking it impossible to operate the project on a closed-shop basis ashe thought had been agreed. Also consistent with this interpretationisPauley's statement to Hartz, after the keymen refused to join theRespondents, that he would use "every possible legal means to obtainwork for our people."Considering that the Company at all timeswas willing to hire members of the Respondents when needed to workwith its keymen, it is reasonable to infer that the "work" to whichPauley referred in this statement was the work being performed bythe keymen.Upon all the evidence we are satisfied and find that theRespondents established and maintained the picket line in front ofthe Company's project in order to force the Company to assign thejobs or work performed by the keymen to members of their ownunions, an objective specifically proscribed by Section 8 (b) (4) (D)of the Act.'5 United Brotherhood of Carpenters,et al.(Wendnagei&Company),119 NLRB 1444;Local 562,UnitedAssociationofJonineymen,etc(NorthwestHeating Company(CharlesE.Myles) ),107 NLRB 542.8 Cf UnitedBrotherhood of Carpenters et at. (Wendnagel&Company),119 NLRB 1444;Lodge68of the International Association of Machinists et at.(Moore Drydock Company), 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe recordis barrenof any evidence that would justifya conclusionthat the picketing might have been maintained for any reason otherthan the dispute over the jobs filled by the keymen. The Respondentsdid not ask the Company for recognition as the bargaining agent of itsemployees, or for a contract. Indeed, the Respondents did not repre-sentany of the employees of the Company. Nor did the Respondentsadvance any contention either at the hearing or in its brief that thepicketing was for the purpose of organizing the Company's keymenand therefore permissible 7Assuming, however, that the Respondentsmight have entertained as a remote possibility that the use of economicpressure would coerce the keymen to abandon their own union and tojoin the Respondent unions, such an objective would be but one of theseveral objectives intended to be accomplished by the picketing.Theother, more important and a primary objective of the picketing was,as shown before, to force the Company to assign the jobs filled by thekeymen to members of the Respondents. It is now well establishedthat when one of the two objectives is proscribed by Section 8 (b) (4)(D), the fact that the other objective was not unlawful, would notpreclude the Board from proceeding with the determination of thedispute .8Responsibility of individual Respondent Unions:As indicatedabove, the Respondents contend that the picket line was established and81 NLRB 1108, where the respondent union by picketing the employer sought preferentialhiring of their members to the exclusion of members of other unions and where therespondent union did not claim to represent employees of the picketed employer.TheBoard found the dispute to be within the prohibition of Section 8 (b) (4) (D) ;PileDrivers,Bridge,Wharfand Dock Builders etc. (KlamathCedar Company),105 NLRB562, where the respondent union who did not representany of the Company'semployeesestablished a picket line to force the company to replaceIts employeesengaged in piledriving by members of the respondent union ;Parkersburg Building&Construction TradesCouncil et at.(Howard Price&Co.),119 NLRB 1384,where the Board,Member Jenkinsdissenting,found that the dispute was over theassignmentof work withinthe meaning ofSection 8(b) (4) (D) ratherthan over recognition of the union,as the dissenting Boardmember would have found.No such request for recognition or for a contract has beenmade In the instant case, but the dispute was over the jobs filed by the Company'skeymen.Member Jenkins is of the opinion that the facts In the present case are plainlydistinguishable from those in theParkersburgcase.Here,unlike the situation in thecited case,the Respondents did not seek recognition and a union-securitycontract.Rather,I find, in agreementwith my colleagues,that the Respondentspicketed in order to obtainan assignment of the work of the Company's keymen, if the keymen refused to join anAFL organization.7 Cf.Communications Workers of America,AFL-CIO,et al.(The MountainStatesTele-phoneand TelegraphCo.), 118 NLRB154, wherethe Board held that a demand for rec-ognition does not connotea demand forassignmentof work to particularemployees ratherthan to others.The Board has found In that case that the object of the picketing "wasnot to requirethe Company to take workfrom anyone or to assign it to one group ofemployees as againstanother.Theunion merelywanted the company torecognize It ascontinuingto represent whatever employeeswere assignedto the work."In the instantcase, however,the Respondents did not askfor recognition as the bargaining representa-tive of any employees, but upon therefusal ofthe key employees to join the AFL, andthe Companynotice tothe Respondentsthat such refusal wouldnot affect the keymen'sjobs withthe Company,made it clearto the Company that they wanted theirjobs takenaway fromthem and filledby their ownmembers.8N. L. R B. v. DenverBuilding and Construction Trades Council,et al.(Gould &Preisner),341 U. S. 675, 689. UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA 621maintained by the Carpenters alone, and as the other Respondentunions did not participate in the picketing, the responsibility for thepicketing, if any, does not attach to Respondent unions other than theCarpenters.We do not agree. The record shows that representativesof all Respondent Unions participated in the negotiations with theCompany which gave rise to the dispute and the picketing; that it wasthe Respondents' common objective, in accordance with their ownpolicy, to make the project a 100 percent AFL job and thus to bringall the jobs on the project within the control of the Respondents;that after the keymen had refused to join the Respondent Unions,Pauley of the Carpenters, in the presence of Shipley of the Laborersand McCarthy of the Plumbers, warned Hartz that they would com-mence picketing.Moreover, there is testimony that Shipley of theLaborers and McCarthy of the Plumbers were at or near the picketline talking to pickets on August 26.At no time has the Laborers orthe Plumbers disavowed the picketing. In view of the joint efforts ofthe Carpenters, the Laborers and the Plumbers to obtain control overall the jobs on the Company's project, their refusal to make any refer-rals to the project after the keymen refused to join the RespondentUnions, the failure of Shipley of the Laborers, and McCarthy of thePlumbers to dissociate themselves from Pauley's threat to picket, weare satisfied that there is reasonable cause to believe that the Laborersand the Plumbers ratified, if not actually authorized, the picketing bythe Carpenters for a common objective, and that the Laborers and thePlumbers, together with the Carpenters, are responsible for the main-tenance of the picket line for an objective proscribed by Section 8 (b)(4) (1))-9Although the Respondent Engineers also had an interest in the ef-forts to secure control over all the jobs on the project, there is no evi-dence that its representative was present at the meeting at which thethreat to establish a picket line was made or that any of its representa-tives were present on the picket line, or that it authorized or ratifiedsuch picketing.We find, therefore, that the record furnishes no basisfor attaching responsibility for the picketing to the Engineers.Ac-cordingly, the notice of hearing in this proceeding as to the Respond-ent Engineers is hereby quashed.In the defense of the charges, the Respondents contend that thepicket line was established and maintained because of the breach bythe Company of a "gentleman's agreement" with the Respondents thatthe Company would hire no one but members of the AFL unions.However, the record does not show that the Company made anydefinite commitment that it would hire only members of the AFLunions.Indeed, at the prejob conference the Company made it clearBLocal 552, United Association of Journeymen etc (NorthwestHeating Company"(Charles F,Myles) ), 107 NLRB 542. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Respondents that it intended to bring into the area its keymen.Although not without some reservations the Respondents agreed.Later on, when the Company began its operations and the keymen re-fused to jointhe AFLunions the Company took the position that itwas up to the men themselves whether to join or not to join the AFLunions andthatany decision they make would not affect their jobs.The Board has held that a written contract or an oral understandingoffered as a defense in a 10(k) proceeding must be unambiguous in itsterms.1°On the evidence before us we are unable to conclude that theparties ever reached an understanding that the project would be 100percent AFL.The Respondents,relying upon the decision of the Court of Appealsfor the Third Circuit inN. L. R. B. v. Pipe fitters Local(Frank W.Hake),`argue that in a 10,(k) proceeding the Board must make anaffirmative determination or certification as to which of the competingunions is entitled to the disputed work, that inasmuch as the real partyin interest in this case is United Construction Workers, a noncomply-ing union,no such affirmative determination could be made,and hencethe notice of hearing in this proceeding must be quashed.However,ever since our decision in theMooreDrydock Company12case, wherewe considered this argument,it has become a well-established policy ofthe Board to limit our determination in a 10(k) proceeding to thequestion of whether or not the respondent union is entitled to demandthe assignment of the disputed work for its members.13 To the extent,therefore,that our decision herein may be in conflict with the decisionof the court in theHakecase we must respectfully disagree with thatdecision.Nor do we agree with the Respondents' contention that theUnited ConstructionWorkers isthe real party in interest in this pro-ceeding.It is the Company,whose right to assign work to its em-ployees, and the keymen,who already occupy the jobs, that aredirectlyaffected by our determination of the dispute,not the United Construc-tionWorkers.That United Construction Workers, a noncomplyingunion, may derive some incidental benefit from our determination, isno reason to refuse to determine the dispute.Upon the entire record, we find that there is reasonable cause tobelieve that the Respondents Carpenters,theLaborers,and thePlumbers by means of the picketing of the Company's project haveinduced or encouraged employees of the Company's various subcon-10Local675,InternationalUnion of Operating Engineers AFL-CIO,etal(PortEverglades Terminal Company Inc.),116 NLRB 27;Local 16, Internattional Longshore-men's and Warehousemen's Union (Denals-McCray Construction Company),118 NLRB10911NL R B v. UnitedAssociationof Journeymen and Apprentices etc, Locals 420 and428 (Frank W. Hake),242 F. 2d 722 (C A 3).13Lodge68of the International Association of Machinists,at al.(Moore Drydock Corn-paini),81 NLRB 1108.13Denaln-McC-ay Coast) action Company,118 NLRB 109;International Longshoremen'sAssociationIndependent,etc (Bellco Industrial EngineeringCo, atat),119 NLRB 59. UNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA 623tractors and suppliers to refrain from the delivery of materials and/orperforming services for the purpose of forcing the Company to assignthe jobs already filled by the Company's keymen, who are members ofUnited ConstructionWorkers, to members of the said RespondentUnions, and that the said Respondent thereby violated Section 8 (b)(4) (D) of the Act.We further find that the dispute in this proceed-ing is properly before us for determination under Section 10 (k) ofthe Act.MERITS OFDISPUTEWhen the Respondents Carpenters, Laborers, and Plumbers estab-lished their picket line at the entrance to the project for the purposeof forcing the Company to assign certain jobs on the project to mem-bers of the said Respondents, these jobs were being performed by theCompany's own employees, who were either members of United Con-structionWorkers, or employees in other trades, crafts, or classes.It is now well established that an employer has the right to makesuch assignments free of strike pressure by a labor organization, "un-less such an employer is failing to conform to an order or certificationof the Board determining the bargaining representative for employeesperforming such work," or the claimant union has an immediate orderivative right under an existing contract upon which to predicate alawful claim to the work in dispute.14As the said Respondents arenot the beneficiaries of such order, certification, or contract claim tothe disputed work, we find that they are not now lawfully entitled bymeans proscribed by Section 8 (b) (4) (D) to force or require Mark-well & Hartz Contractors to assign the jobs filled by the keymen orany of the work on the project to their members rather than to theCompany's own employees, who are members of United ConstructionWorkers.However, we are not by this action, to be regarded as"assigning" the work in question to United Construction Workers."DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act:-1' International Longshoi eaten'sand Warehousemen's Union (Juneau Spruce Corp ),82 NLRB 650, 660 ,Bay Counties District Council of Carpenters,115 NLRB 1757 ;Gen-eralDrivers, lVai ehouscmen and Hclpeis, Local Union No 968, etc (FarnsworthcCChambers Co, Inc.),115NLRB 617, 620,International Longshoremen'sAssociationIndependent et at (Bellco Industrial Engineering Co), 119 NLRB 59'`To the extent that our decision herein may be in conflict with the recent decision ofthe Court of Appeals for the Thud District in N L 1? BvUnited Association of Jour-neymen and Apprentices,etc, Locals 420 and428 (Frank W.Hake),242 F. 2d 722(CA 3) we must respectfully disagree with the decision of that courtLocal 16, In-ternationalLongshoremen's andWe,ehouscinen'sUnion (Denali-McCray ConstructionCompany),118 NLRB 109. CA.Twine, Constiaction Company and Hinote ElectricCompany,119 NLRB 339 ;Belleo Industrial Engineering Co , et at,119 NLRB 59. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.United Brotherhood of Carpenters & Joiners of America, LocalUnion No. 978, AFL-CIO; International Hod Carriers, Building &Common Laborers Union of America, Local No. 676, AFL-CIO ; andUnited Association of Journeymen & Apprentices of the Plumbingand Pipefitting Industry of the U. S. & Canada, Local No. 178,AFL-CIO, and their agents are not, and have not been lawfully en-titled to force or require Markwell & Hartz Contractors to assign the-disputed work to their members rather than to the employees assigned.to that work by Markwell & Hartz Contractors, who are not mem-bers of the said Respondents.2.Within ten (10) days from the date of this Decision and Determi-nation of Dispute, Respondents Local 978 of the Carpenters, Local 676of the Laborers, and Local 178 of the Plumbers (Pipefitters) shallnotify, in writing, the Regional Director for the Seventeenth Regionof the National Labor Relations Board whether or not they will re-frain from forcing or requiring Markwell & Hartz Contractors, by-means proscribed by Section 8 (b) (4) (D) of the Act, to assign thework in dispute on their projects in Springfield, Missouri, to theirmembers rather than to employees assigned to that work by Markwell& Hartz Contractors, who are not members of the Respondent Unions.3.Notice of hearing as to the International Union of OperatingEngineers, Hoisting and Portable Local No. 16-16B, AFL-CIO, here-tofore issued herein, be, and it hereby is quashed.CHAIRMAN LEEDOM and MEMBER BEAN took no part in the considera-tion of the above Decision and Determination of Dispute.Drennon Food Products Co.andLocal 60, Bakery&Confection-ery Union,' Petitioner.Case No. 10-RC-3832. April 25, 1958DECISION AND ORDERFollowing an election conducted on May 9, 1957, pursuant to a,stipulation for certification upon consent election, the Petitioner wascertified on May 17, 1957, as the collective-bargaining representativeof the Employer's employees in the agreed appropriate unit.There-after, under date of March 8, 1958, Local Union #60, AmericanBakery and Confectionery Workers International Union, AFL-CIO,herein called the Moving Party, filed with the Board its motion foramendment of certification, alleging in substance that on December12, 1957, Bakery and Confectionery Workers International Union,herein called BCW, was expelled from the AFL-CIO which there-iThe Board having been notified by the AFL-CIO that it deems the Bakery Workers'certificate of affiliation revoked by convention action, the identification of the Petitioneris hereby amended120 NLRB No. 88.A